IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-20,128-06


EX PARTE ARTURO JAVIER VELASQUEZ, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER CR-2321-93-D IN THE 206th  JUDICIAL DISTRICT COURT
HIDALGO COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of delivery of a controlled substance and his sentence was
assessed at twenty-eight years' confinement.   
	We withdraw, sua sponte, our previous order of dismissal for non-compliance with
Rule 73.1 of the Texas Rules of Appellate Procedure.  After a review of the record, the
Applicant's claims are denied. 
DELIVERED: March 17, 2010
DO NOT PUBLISH